Citation Nr: 1017452	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  00-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus, including 
as secondary to a service-connected hearing loss disability.

2.  Entitlement to service connection for vertigo, including 
as secondary to a service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1951 to 
March 1953, and is a Korean War Veteran.  Decorations and 
awards include a Korean Service Medal with 2 Bronze Camp 
Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In an April 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for tinnitus.  
However, in a November 2002 Statement of the Case the RO 
reopened the final decision, and then denied the claim on the 
merits.  

In August 2003 the Board denied, in pertinent part, the 
Veteran's appeal for service connection for tinnitus.  The 
Veteran then appealed the Board's denial of his claim for 
service connection for tinnitus to the United Stated Court of 
Appeals for Veterans Claims (Court).  

In an Order dated April 26, 2005, the Court, acting upon 
joint motion of the parties, vacated that part of the Board's 
August 2003 decision that denied service connection for 
tinnitus and remanded the claim to the Board for further 
development, including consideration of the Veteran's claim 
for service connection for tinnitus as secondary to his 
service-connected hearing loss disability.

In December 2005 the Board remanded the issue of entitlement 
to service connection for tinnitus, for additional 
development.

In an August 2006 rating decision the RO denied service 
connection service connection for vertigo.  That decision has 
been appealed.  

In October 2006 the Board remanded the issue of entitlement 
to service connection for tinnitus for additional 
development, including provision to the Veteran of 
Compensation and Pension (C&P) examination.  

In a rating decision dated in January 2009 the RO denied 
entitlement to service connection for Meniere's disease.  

In June 2009 the Board remanded the issues of entitlement to 
service connection for tinnitus, including as secondary to a 
service-connected hearing loss disability, and entitlement to 
service connection for vertigo, to include as secondary to a 
service-connected hearing loss disability, for further 
development.  In addition, the Board remanded the issue of 
entitlement to service connection for Meniere's disease for 
the Veteran to be issued a Statement of the Case (SOC).  In 
August 2009 the Veteran was issued a SOC regarding the issue 
of entitlement to service connection for Meniere's disease; 
however, subsequently, the Veteran did not perfect his appeal 
with the submission of a Substantive Appeal.  As such, the 
issue of entitlement to service connection for Meniere's 
disease is not on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1951 to March 1953.

2.  In April 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The appellant 
submitted a statement dated in April 2010, prior to the 
promulgation of a decision in the appeal, that he wished to 
withdraw his appeal.  As such, the appellant has withdrawn 
his appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


